IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-91-414-CR


TRANQUILINO GUTIERREZ,
	APPELLANT

vs.


THE STATE OF TEXAS,

	APPELLEE

 

FROM THE COUNTY COURT OF CALDWELL COUNTY,
NO. 20,838, HONORABLE EDWARD L. JARRET, JUDGE

 


PER CURIAM

	This is an appeal from a conviction for solicitation of a child.  Punishment was
assessed at confinement for one year and a $2,000 fine.
	Appellant has filed a motion to withdraw the appeal.  No decision of this Court has
been delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. Ann.
59(b) (Pamph. 1991).


[Before Chief Justice Carroll, Justices Aboussie and Kidd]
Dismissed On Appellant's Motion
Filed:  October 23, 1991
[Do Not Publish]







October 23, 1991




Ms. Catherine Clayton
McNeal, Garner & Lippe
138 W. San Antonio
San Marcos, Texas  78666

Honorable Charles R. Kimbrough
Criminal District Attorney
Caldwell County Courthouse
P. O. Box 869
Lockhart, Texas  78644

					Re:	No. 3-91-414-CR--Tranquilino Gutierrez v.
The State of Texas  (t/c no. 20,838)

Counsel:

You are hereby notified that appellant's motion to dismiss appeal in the above cause was this day
submitted and granted.  The appeal is dismissed on appellant's motion.

A copy of this Court's opinion and judgment are enclosed in accordance with Rule 91, Texas
Rules of Appellate Procedure.

The Court's mandate has been issued this date to the clerk of the trial court under separate cover.

						Very truly yours,

						SUSAN K. BAGE, CLERK


						By
							Barbara E. Chapman, Deputy
Enclosures

xc:	State Prosecuting Attorney
	Clerk, Court of Criminal Appeals
	Honorable Edward L. Jarrett, County Judge
	Ms. Nina Sells, County Clerk